WebCivil Local - Appearance Detail                                       Page 1 of 1
 Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 1 of 29 PageID #:
                                     8122




WebCivil Local - Appearance Detail
Court:             Richmond County Civil Court
Index Number:      CV-701054-18/RI
Case Name:         Almatcare Medical Supply, Inc., AAO Tamara Nelson vs. Allstate Insurance Company
Case Type:         Civil

Appearance Information:
Appearance                             Outcome                    Judge                                       Motion
Date              Time       Purpose   Type                       Part                                        Seq
01/16/2020        09:30 AM   Motion    Granted - Index Disposed   Honorable Sharon A. Bourne-Clarke           002
                                                                  Part 41 - Non-Procedural Motions No Fault


 Close       Show All Appearances




                                                                                                                Exhibit 30
https://iapps.courts.state.ny.us/webcivilLocal/LCAppearanceDetail?parm=&appearDate=01/... 5/5/2020
WebCivil Local - Motion Detail                                           Page 1 of 1
 Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 2 of 29 PageID #:
                                     8123




WebCivil Local - Motion Detail
Court:            Richmond County Civil Court
Index Number:     CV-701054-18/RI
Case Name:        Almatcare Medical Supply, Inc. vs. Allstate Insurance Company
Case Type:        Civil

Motion Information:

Motion Date           Filed                                                                                          Order
Number Filed          By       Relief Sought         Nature of Decision/Judge                          Decision Date Signed Date
002      09/27/2018   Plaintiff Judgment - Summary   Granted - Index Disposed
                                                     Before Judge: Honorable Sharon A. Bourne-Clarke
001      06/15/2018   Plaintiff Judgment - Default   Granted to Extent per Order
                                                     Before Judge: Honorable Lisa Grey


 Close




                                                                                                                          Exhibit 30
https://iapps.courts.state.ny.us/webcivilLocal/LCCaseInfo?parm=Motion&indexNumber=9I... 5/5/2020
WebCivil Local - Appearance Detail                                       Page 1 of 1
 Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 3 of 29 PageID #:
                                     8124




WebCivil Local - Appearance Detail
Court:        Richmond County Civil Court
Index Number: CV-700562-18/RI
Case Name:    Almatcare Medical Supply, Inc., AAO Natasha Cupidore vs. Allstate Fire and Casualty
              Insurance Company
Case Type:    Civil

Appearance Information:
Appearance                                 Outcome                                              Judge                      Motion
Date             Time       Purpose        Type                                                 Part                       Seq
01/27/2020       09:30 AM   Trial: Bench   Decision for All Plaintiffs Against All Defendants   Honorable Joy Campanelli
                                                                                                Part 58 - Trial No-Fault



 Close       Show All Appearances




                                                                                                                            Exhibit 30
https://iapps.courts.state.ny.us/webcivilLocal/LCAppearanceDetail?parm=&appearDate=01/... 5/1/2020
WebCivil Local - Appearance Detail                                       Page 1 of 1
 Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 4 of 29 PageID #:
                                     8125




WebCivil Local - Appearance Detail
Court:        Richmond County Civil Court
Index Number: CV-700563-18/RI
Case Name:    Almatcare Medical Supply, Inc., AAO Savior Davis vs. Allstate Fire and Casualty Insurance
              Company
Case Type:    Civil

Appearance Information:
Appearance                                  Outcome                                              Judge                      Motion
Date              Time       Purpose        Type                                                 Part                       Seq
02/10/2020        09:30 AM   Trial: Bench   Decision for All Plaintiffs Against All Defendants   Honorable Lisa Grey
                                                                                                 Part 58 - Trial No-Fault



 Close       Show All Appearances




                                                                                                                             Exhibit 30
https://iapps.courts.state.ny.us/webcivilLocal/LCAppearanceDetail?parm=&appearDate=02/... 5/5/2020
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 5 of 29 PageID #:
                                    8126



  American Arbitration Association
  New York No-Fault Arbitration Tribunal

   In the Matter of the Arbitration between:
   AVA Custom Supply Inc.                             AAA Case No.               17-18-1087-3832
   (Applicant)                                        Applicant's File No.       GS-592687
          - and -                                     Insurer's Claim File No.   0456050871
                                                      NAIC No.                   19232
   Allstate Insurance Company
   (Respondent)

                                    ARBITRATION AWARD

          I, Eileen Casey, the undersigned arbitrator, designated by the American Arbitration
  Association pursuant to the Rules for New York State No-Fault Arbitration, adopted pursuant
  to regulations promulgated by the Superintendent of Insurance, having been duly sworn, and
  having heard the proofs and allegations of the parties make the following AWARD:

  Injured Person(s) hereinafter referred to as: EIP

      1. Hearing(s) held on                       12/05/2019
         Declared closed by the arbitrator on     12/05/2019

        Annemarie Lanni, Esq. from Law Offices Of Gabriel & Shapiro, LLC. participated for
        the Applicant

        Meghan McDonough, Esq. from Law Offices of John Trop participated for the
        Respondent

     2. The amount claimed in the Arbitration Request, $ 371.70, was NOT AMENDED at the
        oral hearing.
        Stipulations WERE NOT made by the parties regarding the issues to be determined.

     3. Summary of Issues in Dispute

        The EIP (BR), a 28-year-old male, was injured in a motor vehicle accident on May 8,
        2017. The amount claimed is $371.70 for a cervical posture pump provided on July 6,
        2017. Respondent neither paid nor denied the bill but instead requested additional
        verification. The issue is whether Respondent established that the request for arbitration
        is premature as there is an outstanding request for verification.



     4. Findings, Conclusions, and Basis Therefor




                                                Page 1/6                                       Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 6 of 29 PageID #:
                                    8127
     4.

       This case was decided based upon oral arguments and a review of the documents
       contained in the ADR Center maintained by the American Arbitration Association. The
       amount claimed is $371.70 for a cervical posture pump provided on July 6, 2017.

       Applicant's Prima Facie Case

       The evidence demonstrates that the EIP (BR), a 28-year-old male, was injured in a
       motor vehicle accident on May 8, 2017.

       Applicant establishes a prima facie case of entitlement to reimbursement of its claim by
       the submission of a completed NF-3 form or similar document documenting the facts
       and amounts of the losses sustained and by submitting evidentiary proof that the
       prescribed statutory billing forms [setting forth the fact and the amount of the loss
       sustained] had been mailed and received and that payment of no-fault benefits were
       overdue. See, Mary Immaculate Hospital v. Allstate Insurance Company, 5 A.D.3d 742,
       774 N.Y.S.2d 564 (2nd Dept. 2004). I find that Applicant established a prima facie case
       for reimbursement.

       Requests for Additional Verification

       Respondent neither paid nor denied the bill in dispute but instead requested additional
       verification.

       It is accepted that once presented, a claim for health care benefits must be paid or denied
       within (30) thirty days of an insurer's receipt thereof. This period may be tolled by
       requesting additional verification, as provided by 11 NYCRR Section 65-3.8 (a) (1). The
       insurer must make the verification request within fifteen (15) business days from its
       receipt of the claim, pursuant to 11 NYCRR Section 65-3.5. If a response to the initial
       request for additional verification is not received by the carrier within thirty (30) days,
       then, within ten (10) calendar days after the thirty-day period, the carrier must make a
       second request. See, 11 NYCRR Section 65-3.6. An insurer is not obligated to pay or
       deny a claim until it has received all relevant information.

       The evidence demonstrates that Respondent received the bill in dispute on July 31,
       2017. An initial request for additional verification was sent on August 21, 2017 and a
       follow-up request was sent on October 3, 2017. The requests asked for an examination
       under oath of Applicant and the EIP; copies of wholesale invoices; copies of documents
       demonstrating Applicant's purchase of the billed for medical supplies; proof of receipt of
       the billed for medical supplies; copies of canceled checks copies of documents relating
       to measurements; information concerning the person that fitted, customized, and/or
       measured the EIP; and a copy of the license issued by the Department of Health and/or
       any other agency of the state of New York.

       There was no evidence of a response from Applicant.

       Applicant's counsel argued that the time for Respondent to pay or deny the bill in
       dispute was not properly tolled as the follow-up request for verification, sent on October



                                            Page 2/6                                          Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 7 of 29 PageID #:
                                    8128


        3, 2017, was untimely. Applicant's counsel noted that Respondent's October 3, 2017
        follow-up request was issued 13 days after the expiration of the 30-day period within
        which Applicant was required to respond to the initial August 21, 2017 verification
        request.

        Respondent's counsel argued that the delay in sending the follow-up request was de
        minimis and Respondent was entitled to the information requested.

        Under 65-3.6 (b), the second verification request must be mailed within 10 days if any
        requested verification has not been supplied to the insurer within 30 calendar days after
        the original request. Where an initial verification request has gone unanswered, a late
        follow-up verification is not afforded the benefit of a reduction under 11 NYCRR
        65.15(g)(10) in the 30-day period to pay or deny a claim. L.I. First Aid Medical Supply,
        Inc. v. Progressive Cas. Ins. Co. 196 Misc.2d 258, 764 N.Y.S.2d 335 (Civ. Ct. Queens
        Co. 2003); see also, Westchester Medical Center v. Allstate Ins. Co., 112 A.D.3d 916,
        978 N.Y.S.2d 24 (2 Dept. 2013). An insurer is required to send a timely follow-up
        verification request where the initial one is not responded to. Glassman v. State Farm
        Mutual Automobile Insurance Co., 192 Misc.2d 264, 746 N.Y.S.2d 337 (App. Term 2 &
        11 Dists. 2002). A failure to submit a timely follow-up verification request will void the
        tolling of the insurer's time in which to submit a denial, and will preclude the insurer
        from asserting a defense based on the claimant's failure to produce requested
        verification. Prime Psychological Services, P.C. v. ELRAC, Inc., 25 Misc.3d 1244(A),
        906 N.Y.S.2d 782 (Table), 2009 N.Y. Slip Op. 52579(U) at 3, 2009 WL 4894360 (Civ.
        Ct. Richmond Co., Katherine A. Levine, J., Dec. 4, 2009).

        Findings

        Based upon the foregoing, the evidence demonstrated that the initial verification request
        was dated August 21, 2017 and, since the verification requested was not received within
        30 calendar days (September 20, 2017), a follow-up verification should have been sent
        within 10 calendar days (September 30, 2017). The follow-up request was sent on
        October 3, 2017, which was three days late. I find that the evidence established that
        Respondent's follow-up request for verification was late and Respondent is therefore
        precluded from asserting a defense based on the Applicant's failure to produce the
        requested verification. Accordingly, Applicant's claim is granted in its entirety.


     5. Optional imposition of administrative costs on Applicant.
        Applicable for arbitration requests filed on and after March 1, 2002.

        I do NOT impose the administrative costs of arbitration to the applicant, in the amount
        established for the current calendar year by the Designated Organization.

     6. I find as follows with regard to the policy issues before me:
                 The policy was not in force on the date of the accident
                 The applicant was excluded under policy conditions or exclusions
                 The applicant violated policy conditions, resulting in exclusion from coverage



                                             Page 3/6                                         Exhibit 30
Case 1:17-cv-04275-RPK-RML
     6.                    Document 274-33 Filed 07/01/20 Page 8 of 29 PageID #:
                                    8129



                 The applicant was not an "eligible injured person"
                 The conditions for MVAIC eligibility were not met
                 The injured person was not a "qualified person" (under the MVAIC)
                 The applicant's injuries didn't arise out of the "use or operation" of a motor
               vehicle
                 The respondent is not subject to the jurisdiction of the New York No-Fault
               arbitration forum

  Accordingly, the applicant is AWARDED the following:

    A.

                                                                Claim
          Medical                                 From/To                     Status
                                                                Amount

                              AVA Custom          07/06/17 -                  Awarded:
                                                                   $371.70
                              Supply Inc.         07/06/17                    $371.70

                                                                              Awarded:
          Total                                                    $371.70
                                                                              $371.70



    B. The insurer shall also compute and pay the applicant interest set forth below. 02/23/2018
       is the date that interest shall accrue from. This is a relevant date only to the extent set
       forth below.

         Since the claim(s) in question arose from an accident that occurred on or after April 5,
         2002, the insurer shall compute and pay the applicant the amount of interest computed
         from the above date, which is the date that arbitration was requested, at the rate of 2%
         per month, simple, and ending with the date of payment of the award, subject to the
         provisions of 11 NYCRR 65-3.9 (c).



    C. Attorney's Fees

         The insurer shall also pay the applicant for attorney's fees as set forth below

         Respondent shall pay Applicant an attorney's fee, in accordance with 11 NYCRR §
         65-4.6(d). Therefore, the insurer shall pay the applicant an attorney's fee of 20% of
         benefits plus interest, with no minimum fee and a maximum fee of $1,360. However, if
         the benefits and interest awarded thereon is equal to or less than the respondent's written
         offer during the conciliation process, then the attorney's fee shall be based upon the
         provisions of 11 NYCRR 65-4.6(b).




                                               Page 4/6                                           Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 9 of 29 PageID #:
                                    8130




    D. The respondent shall also pay the applicant forty dollars ($40) to reimburse the applicant
       for the fee paid to the Designated Organization, unless the fee was previously returned
       pursuant to an earlier award.

  This award is in full settlement of all no-fault benefit claims submitted to this arbitrator.

  State of New York
  SS :
  County of Nassau

  I, Eileen Casey, do hereby affirm upon my oath as arbitrator that I am the individual described
  in and who executed this instrument, which is my award.

   12/22/2019
                                                                                        Eileen Casey
   (Dated)


                                      IMPORTANT NOTICE

  This award is payable within 30 calendar days of the date of transmittal of award to parties.

  This award is final and binding unless modified or vacated by a master arbitrator. Insurance
  Department Regulation No. 68 (11 NYCRR 65-4.10) contains time limits and grounds upon
  which this award may be appealed to a master arbitrator. An appeal to a master arbitrator
  must be made within 21 days after the mailing of this award. All insurers have copies of the
  regulation. Applicants may obtain a copy from the Insurance Department.




                                               Page 5/6                                           Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 10 of 29 PageID #:
                                    8131



   ELECTRONIC SIGNATURE

    Document Name: Final Award Form
    Unique Modria Document ID:
    206ab98da72f274ffde8f46014a02078


      Electronically Signed


        Your name: Eileen Casey
        Signed on: 12/22/2019




                                       Page 6/6                           Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 11 of 29 PageID #:
                                    8132



   American Arbitration Association
   New York No-Fault Arbitration Tribunal

   In the Matter of the Arbitration between:
   AVA Custom Supply Inc.                               AAA Case No.                17-19-1118-9452
   (Applicant)                                          Applicant's File No.        GS-578923
             - and -                                    Insurer's Claim File No.    0456050871
                                                        NAIC No.                    29688
   Allstate Insurance Company
   (Respondent)

                                       ARBITRATION AWARD

           I, Eileen Casey, the undersigned arbitrator, designated by the American Arbitration
   Association pursuant to the Rules for New York State No-Fault Arbitration, adopted pursuant
   to regulations promulgated by the Superintendent of Insurance, having been duly sworn, and
   having heard the proofs and allegations of the parties make the following AWARD:

   Injured Person(s) hereinafter referred to as: EIP

      1. Hearing(s) held on                         12/05/2019
         Declared closed by the arbitrator on       12/05/2019

           Annemarie Lanni, Esq. from Law Offices Of Gabriel & Shapiro, LLC. participated for
           the Applicant

           Meghan McDonough, Esq. from Law Offices of John Trop participated for the
           Respondent

      2. The amount claimed in the Arbitration Request, $ 1,868.49, was NOT AMENDED at
         the oral hearing.
         Stipulations WERE NOT made by the parties regarding the issues to be determined.

      3. Summary of Issues in Dispute

           The EIP (BR), a 28-year-old male, was injured in a motor vehicle accident on May 8,
           2017. The amount claimed is $1,868.49 for a cervical pillow, lumbosacral orthosis
           (LSO), lumbar cushion, and egg crate mattress provided on May 20, 2017 and an LSO
           and knee support provided on June 22, 2017. Respondent neither paid nor denied the
           bills but instead requested additional verification. The issue is whether Respondent
           established that the request for arbitration is premature as there is an outstanding request
           for verification.



      4.

                                                 Page 1/7                                          Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 12 of 29 PageID #:
                                    8133




     B. The insurer shall also compute and pay the applicant interest set forth below. 02/05/2019
        is the date that interest shall accrue from. This is a relevant date only to the extent set
        forth below.

         Since the claim(s) in question arose from an accident that occurred on or after April 5,
         2002, the insurer shall compute and pay the applicant the amount of interest computed
         from the above date, which is the date that arbitration was requested, at the rate of 2%
         per month, simple, and ending with the date of payment of the award, subject to the
         provisions of 11 NYCRR 65-3.9 (c).



     C. Attorney's Fees

         The insurer shall also pay the applicant for attorney's fees as set forth below

         Respondent shall pay Applicant an attorney's fee, in accordance with 11 NYCRR §
         65-4.6(d). Therefore, the insurer shall pay the applicant an attorney's fee of 20% of
         benefits plus interest, with no minimum fee and a maximum fee of $1,360. However, if
         the benefits and interest awarded thereon is equal to or less than the respondent's written
         offer during the conciliation process, then the attorney's fee shall be based upon the
         provisions of 11 NYCRR 65-4.6(b).




     D. The respondent shall also pay the applicant forty dollars ($40) to reimburse the applicant
        for the fee paid to the Designated Organization, unless the fee was previously returned
        pursuant to an earlier award.

   This award is in full settlement of all no-fault benefit claims submitted to this arbitrator.

   State of New York
   SS :
   County of Nassau

   I, Eileen Casey, do hereby affirm upon my oath as arbitrator that I am the individual described
   in and who executed this instrument, which is my award.

   12/27/2019
                                                                                         Eileen Casey
   (Dated)


                                       IMPORTANT NOTICE



                                                Page 5/7                                           Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 13 of 29 PageID #:
                                    8134


     4. Findings, Conclusions, and Basis Therefor

        This case was decided based upon oral arguments and a review of the documents
        contained in the ADR Center maintained by the American Arbitration Association. The
        amount claimed is $1,868.49 for a cervical pillow, lumbosacral orthosis (LSO), lumbar
        cushion, and egg crate mattress provided on May 20, 2017 and an LSO and knee support
        provided on June 22, 2017.

        Applicant's Prima Facie Case

        The evidence demonstrates that the EIP (BR), a 28-year-old male, was injured in a
        motor vehicle accident on May 8, 2017.

        Applicant establishes a prima facie case of entitlement to reimbursement of its claim by
        the submission of a completed NF-3 form or similar document documenting the facts
        and amounts of the losses sustained and by submitting evidentiary proof that the
        prescribed statutory billing forms [setting forth the fact and the amount of the loss
        sustained] had been mailed and received and that payment of no-fault benefits were
        overdue. See, Mary Immaculate Hospital v. Allstate Insurance Company, 5 A.D.3d 742,
        774 N.Y.S.2d 564 (2nd Dept. 2004). I find that Applicant established a prima facie case
        for reimbursement.

        Requests for Additional Verification

        Respondent neither paid nor denied the bills in dispute but instead requested additional
        verification.

        It is accepted that once presented, a claim for health care benefits must be paid or denied
        within (30) thirty days of an insurer's receipt thereof. This period may be tolled by
        requesting additional verification, as provided by 11 NYCRR Section 65-3.8 (a) (1). The
        insurer must make the verification request within fifteen (15) business days from its
        receipt of the claim, pursuant to 11 NYCRR Section 65-3.5. If a response to the initial
        request for additional verification is not received by the carrier within thirty (30) days,
        then, within ten (10) calendar days after the thirty-day period, the carrier must make a
        second request. See, 11 NYCRR Section 65-3.6. An insurer is not obligated to pay or
        deny a claim until it has received all relevant information.

        As to the bill for the durable medical equipment provided on May 20, 2017, the
        evidence demonstrates that Respondent received the bill in dispute on June 23, 2017. An
        initial request for additional verification was sent on July 11, 2017 and a follow-up
        request was sent on August 22, 2017. The requests asked for an examination under oath
        of Applicant and the EIP; copies of wholesale invoices; copies of documents
        demonstrating Applicant's purchase of the billed for medical supplies; proof of receipt of
        the billed for medical supplies; copies of canceled checks copies of documents relating
        to measurements; information concerning the person that fitted, customized, and/or
        measured the EIP; and a copy of the license issued by the Department of Health and/or
        any other agency of the state of New York.



                                             Page 2/7                                          Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 14 of 29 PageID #:
                                    8135



        Applicant submitted a September 19, 2017 response, with proof of mailing on
        September 19, 2017, concerning the durable medical equipment provided on May 20,
        2017. The response noted that the requests were generalized and did not relate to any
        particular bill. The response stated that the equipment was billed according to the DME
        fee schedule and therefore none of the items requested were relevant or necessary to
        assist in verifying the claim. The response also noted that the EUO requests fail to toll
        Respondent's time to pay or deny the claim. The response provided Applicant's New
        York Consumer Affairs license and the license of Artur Aveisyan. Response also noted
        that Applicant objected to the remaining request as unduly burdensome and improper.

        As to the bill for the durable medical equipment provided on June 22, 2017, the
        evidence demonstrates that Respondent received the bill in dispute on July 14, 2017. An
        initial request for additional verification was sent on August 2, 2017 and a follow-up
        request was sent on September 14, 2017. The requests asked for an examination under
        oath of Applicant and the EIP; copies of wholesale invoices; copies of documents
        demonstrating Applicant's purchase of the billed for medical supplies; proof of receipt of
        the billed for medical supplies; copies of canceled checks copies of documents relating
        to measurements; information concerning the person that fitted, customized, and/or
        measured the EIP; and a copy of the license issued by the Department of Health and/or
        any other agency of the state of New York.

        Applicant submitted an August 30, 2017 response, with proof of mailing on August 30,
        2017, concerning the durable medical equipment provided on June 22, 2017. The
        response provided license and certification, delivery receipt, and measurement chart.
        The response stated that the entire demand was predicated upon improper reasoning and
        was palpably improper.

        Once verification has been received, an insurer has 30 days within which to make a
        determination on the claim. Liberty Queens Medical, P.C. v. Tri-State Consumer Ins.,
        188 Misc.2d 835, 839, 729 N.Y.S.2d 882, 885 (Dist. Ct. Nassau Co. 2001).

        There is no provision in the No-Fault regulations which permit a claimant or an
        insurance company to ignore communications from each other without risking its chance
        to prevail in the matter. Back to Back Chiropractor, P.C. v. State Farm Mutual
        Automobile Ins. Co., 35 Misc.3d 1241(A), ___ N.Y.S.2d ___, 2012 N.Y. Slip Op.
        51088(U) at 5, 2012 WL 2161476 (Dist. Ct. Suffolk Co., C. Stephen Hackeling, J., June
        15, 2012).

        Findings

        Based upon the foregoing, I find that the evidence established that Applicant responded
        to Respondent's requests for verification and made a reasonable attempt to comply with
        Respondent's requests. I also find that Respondent failed to submit any proof or
        allegation of non-receipt of the responses. Once verification has been received, an




                                             Page 3/7                                         Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 15 of 29 PageID #:
                                    8136


          insurer has 30 days within which to make a determination on the claim. I find that the
          claim is overdue and Applicant is entitled to reimbursement for the durable medical
          equipment in dispute, Accordingly, Applicant's claim is granted in its entirety.




     5. Optional imposition of administrative costs on Applicant.
        Applicable for arbitration requests filed on and after March 1, 2002.

          I do NOT impose the administrative costs of arbitration to the applicant, in the amount
          established for the current calendar year by the Designated Organization.

     6. I find as follows with regard to the policy issues before me:
                 The policy was not in force on the date of the accident
                 The applicant was excluded under policy conditions or exclusions
                 The applicant violated policy conditions, resulting in exclusion from coverage
                 The applicant was not an "eligible injured person"
                 The conditions for MVAIC eligibility were not met
                 The injured person was not a "qualified person" (under the MVAIC)
                 The applicant's injuries didn't arise out of the "use or operation" of a motor
               vehicle
                 The respondent is not subject to the jurisdiction of the New York No-Fault
               arbitration forum

   Accordingly, the applicant is AWARDED the following:

     A.

                                                               Claim
           Medical                                From/To                   Status
                                                               Amount

                              AVA Custom          05/20/17 -                Awarded:
                                                                  $608.49
                              Supply Inc.         05/20/17                  $608.49

                              AVA Custom          06/22/17 -                Awarded:
                                                                $1,260.00
                              Supply Inc.         06/22/17                  $1,260.00

                                                                            Awarded:
           Total                                                $1,868.49
                                                                            $1,868.49



                                               Page 4/7                                        Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 16 of 29 PageID #:
                                    8137



   This award is payable within 30 calendar days of the date of transmittal of award to parties.

   This award is final and binding unless modified or vacated by a master arbitrator. Insurance
   Department Regulation No. 68 (11 NYCRR 65-4.10) contains time limits and grounds upon
   which this award may be appealed to a master arbitrator. An appeal to a master arbitrator
   must be made within 21 days after the mailing of this award. All insurers have copies of the
   regulation. Applicants may obtain a copy from the Insurance Department.




                                              Page 6/7                                        Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 17 of 29 PageID #:
                                    8138



   ELECTRONIC SIGNATURE

    Document Name: Final Award Form
    Unique Modria Document ID:
    e1588f1cce099fd08158bcd0056495f1


      Electronically Signed


        Your name: Eileen Casey
        Signed on: 12/27/2019




                                       Page 7/7                           Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 18 of 29 PageID #:
                                    8139



   American Arbitration Association
   New York No-Fault Arbitration Tribunal

   In the Matter of the Arbitration between:
   AVA Custom Supply Inc.                            AAA Case No.               17-18-1089-8494
   (Applicant)                                       Applicant's File No.       GS-527366
           - and -                                   Insurer's Claim File No.   0433164233
                                                     NAIC No.                   29688
   Allstate Fire & Casualty Insurance Company
   (Respondent)

                                     ARBITRATION AWARD

           I, Matthew Summa, the undersigned arbitrator, designated by the American Arbitration
   Association pursuant to the Rules for New York State No-Fault Arbitration, adopted pursuant
   to regulations promulgated by the Superintendent of Insurance, having been duly sworn, and
   having heard the proofs and allegations of the parties make the following AWARD:

   Injured Person(s) hereinafter referred to as: Assignor

      1. Hearing(s) held on                       01/23/2020
         Declared closed by the arbitrator on     01/23/2020

         Anne Marie Lanni, Esq. from Law Offices Of Gabriel & Shapiro, LLC. participated in
         person for the Applicant

         Megan McDonough, Esq. from Law Offices of John Trop participated in person for the
         Respondent

      2. The amount claimed in the Arbitration Request, $ 660.34, was NOT AMENDED at the
         oral hearing.
         Stipulations WERE NOT made by the parties regarding the issues to be determined.

      3. Summary of Issues in Dispute

         The Assignor, PP, a 52 year old male, was involved in a motor vehicle accident on
         10/19/2016. At issue in this case is $660.34 for various durable medical equipment, w
         hich was provided on 12/20/2016. Respondent issued request for additional verification
         and then denied the bill based upon Applicant's alleged failure to respond. The issue
         presented is whether Respondent properly denied the claim.



      4. Findings, Conclusions, and Basis Therefor




                                                Page 1/8                                     Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 19 of 29 PageID #:
                                    8140
      4.

        This case was decided based upon the submissions of the parties as contained in the
        electronic file maintained by the American Arbitration Association, and the oral
        arguments of the parties' representatives. There were no witnesses. I reviewed the
        documents contained in MODRIA for both parties and make my decision in reliance
        thereon.

        Pursuant to Insurance Law §5106(a) and 11 NYCRR §65-3.8, No-Fault benefits are
        overdue if not paid or denied within 30 calendar days after the insurer receives proof of
        claim, which shall include verification of all of the relevant information requested.

        As required by 11 NYCRR §65-3.5(b), the initial request for verification is to be made
        within 15 business days of receipt of the claim. A request that is sent beyond the 15
        business days is still valid so long as it is issued within 30 days from receipt of the
        claim; such a deviation will simply reduce the insurer's time to pay or deny by the same
        number of days. 11 NYCRR §65-3.8(l). See Nyack Hosp. v. General Motors Acceptance
        Corp., 8 NY3d 294, 2007 NY Slip Op 02439 (Court of Appeals, 2007). On the other
        hand, if the initial request for verification is made beyond 30 days from receipt of the
        claim, the request will be deemed a nullity and the time to pay or deny will have
        expired. Compas Med., P.C. v. Farm Family Cas. Ins. Co., 2015 NY Slip Op 51631(U)
        (App. Term 2nd, 11th and 13th Jud. Dists. 2015). Additionally, after 30 calendar days
        from the original request, the insurer has a regulatory duty to issue a second verification
        request within the following 10 calendar days. 11 NYCRR §65-3.6(b).

        The obligation to pay or deny a claim is not triggered until the insurer has received all of
        the relevant information that was requested. Hospital for Joint Diseases v. State Farm
        Mut. Auto. Ins. Co., 8 AD3d 533, 2004 NY Slip Op 05413 (App. Div., 2nd Dept.,
        2004). If the insurer can demonstrate that the initial verification request and follow-up
        verification request were timely issued, and that no response was received, the matter
        will be deemed premature and not ripe for adjudication. See Mount Sinai Hosp. v.
        Chubb Group of Ins. Co., 43 AD3d 889, 2007 NY Slip Op 06650 (App. Div., 2nd Dept.,
        2007).

        Furthermore, pursuant to 11 NYCRR §65-3.8(b)(3), "an insurer may issue a denial if,
        more than 120 calendar days after the initial request for verification, the applicant has
        not submitted all such verification under the applicant's control or possession or written
        proof providing reasonable justification for the failure to comply… This subdivision
        shall apply, with respect to claims for medical services, to any treatment or service
        rendered on or after April 1, 2013 and with respect to claims for lost earnings and
        reasonable and necessary expenses, to any accident occurring on or after April 1, 2013."

        Respondent received the bill at issue on 1/18/2017. On 2/10/2017 Respondent issued the
        first request for verification, requesting the following:

               1. Examination under oath of Applicant (to be conducted by Morrison Mahoney
               LLP).

               2. Examination under oath of the claimant-assignor (to be conducted by Law
               Offices of John Trop).



                                              Page 2/8                                          Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 20 of 29 PageID #:
                                    8141



               3. Copies of all wholesale invoices from a wholesaler or other supplier relating
               to the billed for medical supplies;

               4. Copies of documents demonstrating Applicant's purchase of the billed for
               medical supplies from the wholesaler or other supplier;

               5. Proof that Applicant received the billed for medical supplies from the
               wholesaler or other medical supply company, such as an acknowledgment of
               receipt form;

               6. Copies of cancelled checks, front and back and/or credit card receipts,
               demonstrating the purchase from a wholesale company or supplier of the billed
               for medical supplies that were provided to the claimant-assignors;

               7. To the extent applicable, documents relating to any measurements that may
               have been taken of the claimant-assignor of the billed for medical supplies and
               raw materials used to customize and/or fabricate the billed for medical supplies;

               8. To the extent applicable and not previously provided in connection with
               another claim, name, address, curriculum vitae and certification and/or license
               for each person that fitted, customized and/or measured the claimant-assignor for
               the billed for medical supplies; and

               9. To the extent applicable and not previously provided in connection with
               another claim, copy of license issued by the Department of Health and/or any
               other agency of the State of New York.

        A second request for additional verification was sent on 3/13/2017, requesting the same
        documentation. I note that both requests contain the following language:

               Your failure to comply with this verification request by providing GEICO with
               all of the requested verification under your control or possession within 120
               calendar days of this request or by providing reasonable justification for your
               failure to comply with this verification request may result in this claim being
               denied.

        On 4/24/2017 Applicant responded to these request. The correspondence objects to
        items 3 through 7. Licensing information is submitted in response to request 8 and 9.
        Applicant also questions the propriety of the delay for the EUO's.

        Respondent never responds to this letter. Respondent instead issues a denial on 7/3/2017
        on the basis that Applicant has failed to comply with Respondent's verification requests
        within 120 calendars days of such request or provide written proof providing reasonable
        justification for your failure to comply with the verification request.

        After a review of all the evidence submitted, I find that Respondent's defense fails. As
        long as a medical provider's documentation is arguably responsive to an insurer's




                                             Page 3/8                                           Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 21 of 29 PageID #:
                                    8142


        verification request, the insurer must act within 30 days of the medical provider's
        response, or it will be precluded from presenting any non coverage defenses; an insurer
        must affirmatively act once it receives a response to its verification request. All Health
        Medical Care, P.C. v. Government Employees Ins. Co., 2 Misc.3d 907, 771 N.Y.S.2d
        832 (Civ. Ct. Queens Co. 2004).

        As stated in 11 NYCRR 65-3.2 all insurers are to have as a "basic goal the prompt and
        fair payment to all automobile accident victims" and are to assist applicants in the
        processing of their claims. Subdivision (f) advises that insurers are to "Respond
        promptly, when a response is indicated, to all communications from insureds, applicants,
        attorneys and any other interested persons". Further in All Health Medical Care, P.C. v.
        Government Employees Insurance Co., 2 Misc.3d 907, 771 N.Y.S.2d 832 (N.Y. Civ. Ct.
        Queens County 2004) the Court made it clear that an insurer must affirmatively act once
        it receives a response to its request for verification and its inaction constitutes a waiver
        of its defenses and entitles the provider to be paid. (Also see MVAIC v. Stand-up MRI
        of Manhattan, 2011 NY Slip Op 51187U; 32 Misc. 3d 1205A ( Sup. Ct., Queens County
        2011)).

        I find that Applicant's correspondence is responsive to the requests for additional
        verification. Applicant provides the licensing information requested, and provides
        reasonable objections to the other requests.

        At the hearing, Respondent argues that it is entitled to the wholesale invoices in order to
        verify the claim. As to the massager, billed under A9900, I agree. This item has no set
        cost in the fee schedule. However, when I look at the overall content of the 7/3/2017
        correspondence, this letter was "arguably responsive" to the requests for verification,
        and Respondent needed to follow up for any additional information it needed to process
        the claim.

        I also find that I find that Respondent improperly used the 120 day rule when it issued
        this denial. The leading case on this issue is by Arbitrator Michael Rosenberger, in Axial
        Chiropractic, PC v. Geico Insurance Company, AAA# 17-16-1028-1291 (10/4/2016).
        This case was one of the first regarding 11 NYCRR 65-3.5(o), and has been upheld on
        appeal, and followed by numerous arbitrators. Arbitrator Rosenberger's well-reasoned
        analysis breaks down the intent of the amendment to the regulation, and how it should
        be applied in situations such as the case before me, when Applicant provides a response
        to Respondent's requests for additional verification within the 120 days. I agree with the
        holding of Arbitrator Rosenberg that, "Once an applicant has made an attempt at
        complying with the verification request the denial option ceases and both sides must act
        in a reasonable and responsive manner to complete the verification of the claim."
        Accordingly, I find that Respondent acted improperly by issuing the 120 day denial, and
        Respondent's defense based upon Applicant's alleged failure to respond to its
        verification request within 120 days fails.

        Although not raised at the hearing, I note that when a 120 day denial is invalid, the claim
        should NOT be dismissed without prejudice due to outstanding verification. An insurer
        must stand or fall upon the defense upon which it based its refusal to pay and cannot
        create new grounds. Todaro v. GEICO General Ins. Co., 46 A.D.3d 1086 (3d Dept.



                                              Page 4/8                                         Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 22 of 29 PageID #:
                                    8143


          2007); Matter of State Farm Ins. Co. v. Domotor, 266 A.D.2d 219, 220-221 (2d Dept.
          1999). Once the insurer has issued a 120-day denial it is stuck with that defense. It
          cannot then claim verification is still outstanding.

          For the above reasons, I find that Respondent's defense fails, and Applicant is awarded
          the $660.34 at issue.



     5. Optional imposition of administrative costs on Applicant.
        Applicable for arbitration requests filed on and after March 1, 2002.

          I do NOT impose the administrative costs of arbitration to the applicant, in the amount
          established for the current calendar year by the Designated Organization.

     6. I find as follows with regard to the policy issues before me:
                 The policy was not in force on the date of the accident
                 The applicant was excluded under policy conditions or exclusions
                 The applicant violated policy conditions, resulting in exclusion from coverage
                 The applicant was not an "eligible injured person"
                 The conditions for MVAIC eligibility were not met
                 The injured person was not a "qualified person" (under the MVAIC)
                 The applicant's injuries didn't arise out of the "use or operation" of a motor
               vehicle
                 The respondent is not subject to the jurisdiction of the New York No-Fault
               arbitration forum

   Accordingly, the applicant is AWARDED the following:

     A.

                                                               Claim
           Medical                                From/To                   Status
                                                               Amount

                              AVA Custom          12/20/16 -                Awarded:
                                                                  $660.34
                              Supply Inc.         12/20/16                  $660.34

                                                                            Awarded:
           Total                                                  $660.34
                                                                            $660.34



     B. The insurer shall also compute and pay the applicant interest set forth below. 03/27/2018
        is the date that interest shall accrue from. This is a relevant date only to the extent set
        forth below.




                                               Page 5/8                                        Exhibit 30
     B.
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 23 of 29 PageID #:
                                    8144




         Pursuant to the no-fault regulations, Applicant is awarded interest running from the
         above-referenced date. Interest shall be calculated "at a rate of two percent per month,
         calculated on a pro rata basis using a 30 day month." 11 NYCRR §65-3.9(a).



     C. Attorney's Fees

         The insurer shall also pay the applicant for attorney's fees as set forth below

         The insurer shall pay the applicant an attorney's fee pursuant to the provisions
         promulgated by the Department of Financial Services in the Sixth Amendment to 11
         NYCRR 65-4 (Insurance Regulation 68-D). In accordance with newly promulgated 11
         NYCRR 65-4.6(d). "If the claim is resolved by the designated organization at any time
         prior to transmittal to an arbitrator and it was initially denied by the insurer or overdue,
         the payment of the applicant's attorney's fee by the insurer shall be limited to 20 percent
         of the total amount of first-party benefits and any additional first-party benefits, plus
         interest thereon, for each applicant with whom the respective parties have agreed and
         resolved dispute, subject to a maximum fee of $1,360.




     D. The respondent shall also pay the applicant forty dollars ($40) to reimburse the applicant
        for the fee paid to the Designated Organization, unless the fee was previously returned
        pursuant to an earlier award.

   This award is in full settlement of all no-fault benefit claims submitted to this arbitrator.

   State of New York
   SS :
   County of Queens

   I, Matthew Summa, do hereby affirm upon my oath as arbitrator that I am the individual
   described in and who executed this instrument, which is my award.

   01/29/2020
                                                                                     Matthew Summa
   (Dated)


                                       IMPORTANT NOTICE

   This award is payable within 30 calendar days of the date of transmittal of award to parties.

   This award is final and binding unless modified or vacated by a master arbitrator. Insurance
   Department Regulation No. 68 (11 NYCRR 65-4.10) contains time limits and grounds upon




                                                Page 6/8                                           Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 24 of 29 PageID #:
                                    8145


   which this award may be appealed to a master arbitrator. An appeal to a master arbitrator
   must be made within 21 days after the mailing of this award. All insurers have copies of the
   regulation. Applicants may obtain a copy from the Insurance Department.




                                              Page 7/8                                        Exhibit 30
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 25 of 29 PageID #:
                                    8146



   ELECTRONIC SIGNATURE

    Document Name: Final Award Form
    Unique Modria Document ID:
    a6b2ecb691fbeefd147a03c1103e7905


      Electronically Signed


        Your name: Matthew Summa
        Signed on: 01/29/2020




                                       Page 8/8                           Exhibit 30
WebCivil Local - Appearance Detail                                      Page 1 of 1
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 26 of 29 PageID #:
                                    8147




WebCivil Local - Appearance Detail
Court:        Kings County Civil Court
Index Number: CV-062515-15/KI
Case Name:    DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER, INC.,, AAO GUZMAN, JOSE vs.
              ALLSTATE INSURANCE COMPANY
Case Type:    Civil

Appearance Information:
Appearance                                Outcome   Judge                                       Motion
Date                Time        Purpose   Type      Part                                        Seq
02/20/2020          09:30 AM    Motion    Granted   Honorable Matthew P. Blum                   001
                                                    Part 41 - Non-Procedural No Fault Motions



 Close       Show All Appearances




                                                                                                      Exhibit 30
https://iapps.courts.state.ny.us/webcivilLocal/LCAppearanceDetail?parm=&appearDate=02/... 5/5/2020
WebCivil Local - Motion Detail                                          Page 1 of 1
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 27 of 29 PageID #:
                                    8148




WebCivil Local - Motion Detail
Court:           Kings County Civil Court
Index            CV-062515-15/KI
Number:
Case Name:       DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER, INC., vs. ALLSTATE INSURANCE
                 COMPANY
Case Type:       Civil

Motion Information:

Motion Date           Filed                                                                                      Order
Number Filed          By          Relief Sought        Nature of Decision/Judge                  Decision Date   Signed Date
001      04/03/2018   Plaintiff   Judgment - Summary   Granted
                                                       Before Judge: Honorable Matthew P. Blum



 Close




                                                                                                                       Exhibit 30
https://iapps.courts.state.ny.us/webcivilLocal/LCCaseInfo?parm=Motion&indexNumber=Ct... 5/5/2020
WebCivil Local - Appearance Detail                                      Page 1 of 1
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 28 of 29 PageID #:
                                    8149




WebCivil Local - Appearance Detail
Court:        Kings County Civil Court
Index Number: CV-062516-15/KI
Case Name:    DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER, INC.,, AAO RODRIGUEZ, RHINA vs.
              ALLSTATE INSURANCE COMPANY
Case Type:    Civil

Appearance Information:
Appearance                                Outcome   Judge                                       Motion
Date                Time        Purpose   Type      Part                                        Seq
02/20/2020          09:30 AM    Motion    Granted   Honorable Matthew P. Blum                   001
                                                    Part 41 - Non-Procedural No Fault Motions



 Close       Show All Appearances




                                                                                                      Exhibit 30
https://iapps.courts.state.ny.us/webcivilLocal/LCAppearanceDetail?parm=&appearDate=02/... 5/5/2020
WebCivil Local - Motion Detail                                          Page 1 of 1
Case 1:17-cv-04275-RPK-RML Document 274-33 Filed 07/01/20 Page 29 of 29 PageID #:
                                    8150




WebCivil Local - Motion Detail
Court:           Kings County Civil Court
Index            CV-062516-15/KI
Number:
Case Name:       DAILY MEDICAL EQUIPMENT DISTRIBUTION CENTER, INC., vs. ALLSTATE INSURANCE
                 COMPANY
Case Type:       Civil

Motion Information:

Motion Date           Filed                                                                                      Order
Number Filed          By          Relief Sought        Nature of Decision/Judge                  Decision Date   Signed Date
001      04/03/2018   Plaintiff   Judgment - Summary   Granted
                                                       Before Judge: Honorable Matthew P. Blum



 Close




                                                                                                                       Exhibit 30
https://iapps.courts.state.ny.us/webcivilLocal/LCCaseInfo?parm=Motion&indexNumber=w... 5/5/2020
